Exhibit 10.9

PURCHASE AND SALE AGREEMENT

Red Elk Group of 13 Patented Mining Claims

Bennett Lumber Co. Mill Site Property




THIS AGREEMENT (this "Agreement"), made as of the Effective Date (as defined in
paragraph 22 below), by and between New Jersey Mining Company, an Idaho
corporation, (hereinafter referred to as "Purchaser"), and Green Future, LLC, an
Idaho Limited Liability Company (hereinafter referred to as "Seller").    




W I T N E S S E T H:




WHEREAS, Seller is the owner of the Property (as hereinafter defined); and




WHEREAS, Purchaser desires to purchase the Property from Seller;  




NOW, THEREFORE, the parties have agreed and do hereby agree as follows:




 1.

Agreement of Purchase and Sale.  Subject to the provisions of this Agreement,
and for the consideration herein stated, Seller agrees to sell to Purchaser and
Purchaser agrees to buy from Seller all those certain tract(s) or parcel(s) of
land located in the State of  Idaho and being described on Exhibit A attached
hereto (hereinafter referred to as the “Property”), together with all of the
Seller’s rights, title, and interest in the Property and mining claims and
interests with respect thereto, surface parcels, water rights, any
rights-of-way, roads, improvements, haulways, and options and other realty
relating to the Property, including buildings, structures, fixtures, and other
improvements located thereon, all tenements, hereditaments, easements,
appurtenances and privileges thereto belonging, all timber and trees thereon,
and, all mining claims maps, reports, plans, files and records, and other such
material having to do with the Property including all governmental permits and
allocations, and other such governmental and agency approvals as they may exist
concerning the Property.  




2.

Purchase Price.




(a)

The purchase price (the "Purchase Price") for the Property will be FOUR HUNDRED
TWENTY FIVE THOUSAND DOLLARS AND NO/100 ($425,000), subject to adjustment or
credit to the extent, if any, expressly provided in any other provision of this
Agreement.  A down payment of the Purchase Price will be paid at the Closing by
check of ONE HUNDRED TWENTY FIVE THOUSAND DOLLARS AND NO/100 ($125,000)
(hereinafter referred to as the “Down Payment”) in immediately available funds
to the Seller, or shall be paid by cashier’s check to the Seller, by the date
and at the time specified in this Agreement for the Closing.




(b)

A promissory note, in the form attached hereto as Exhibit D, (hereinafter
referred to as the “Promissory Note”) providing for payment of the total sum of
$300,000 plus accrued interest from the date of the note at a rate of 5% per
annum. The First Installment Payment will be $125,000 plus interest accrued to
date on the outstanding balance on or before





PURCHASE AND SALE AGREEMENT - 1







--------------------------------------------------------------------------------

August 15, 2014 ($125,000 + $5,167 in interest = $130,167).  The payment is
credited first to interest, then to principal. Then, the Second Installment
Payment is the entire interest and principal due on July 15, 2015, which is the
sum of $175,000 plus interest accrued ($175,000 + $8020.83 = $183,021).




3.

Closing.  




(a)

The execution and delivery of the documents and instruments for the consummation
of the purchase and sale pursuant hereto (the "Closing") will take place at 3:00
p.m., local time, on April 18, 2014, at the offices of Ramsden & Lyons, or such
earlier date and time, and/or such other location, as may be mutually agreeable
to Seller and Purchaser.  




(b)

At the Closing, Seller will execute and deliver to Purchaser (i) by warranty
deed good and merchantable title to the patented mining claims and other real
property in the form attached hereto as Exhibit B, conveying the Property to
Purchaser using the legal description attached hereto as Exhibit A, subject to
the Permitted Encumbrances (as hereinafter defined), and (ii) an owner’s
affidavit in the form attached hereto as Exhibit C.




(c)      

At the Closing, the Down Payment shall be disbursed by the Seller in accordance
with the terms of this Agreement.




(d)

At the Closing, the Purchaser shall execute and deliver to the Seller (i) the
Promissory Note in the form attached hereto as Exhibit D; (ii) a mortgage
securing the note in the form attached hereto as Exhibit E (hereinafter referred
to as the “Mortgage”); and, (iii) a royalty deed in the form attached hereto as
Exhibit F (hereinafter referred to as the “Royalty Deed”).




 (e)

The parties agree to do such other acts and execute and deliver such other
documents and instruments as are reasonably necessary for the consummation of
the transactions contemplated hereby.




4.

Title.

Seller agrees to convey to Purchaser fee simple title to the Property free and
clear of all liens, claims and encumbrances, except for the matters set forth on
Exhibits E and F attached hereto (the "Permitted Encumbrances"), and easements
of record attached hereto and incorporated herein as Exhibit B to the Owner’s
Affidavit.







5.

Inspection.  Purchaser and its agents and representatives will have the right
prior to the Closing to enter upon and to inspect the Property, including the
right to examine, survey and perform timber cruises, environmental assessments
and other tests or surveys which it may deem necessary or advisable.  Purchaser
shall give reasonable advance notice to Seller prior to any such entry on the
Property, and Seller shall have the right to have a representative of Seller
accompany Purchaser or its agents or representatives during any such entry on
the Property.  




6.

Environmental Investigation and Representation.








PURCHASE AND SALE AGREEMENT - 2







--------------------------------------------------------------------------------



(a)

  Purchaser shall have the right to inspect and examine the Property and conduct
such surveys, timber cruises, environmental inspections, investigations,
assessments and tests as it may deem necessary or advisable.  In the event
Purchaser is not satisfied with the results of its examination and inspection of
the Property, the Purchaser will have the right, exercisable at Purchaser's sole
discretion, to elect to terminate this Agreement by written notice to Seller
given not later than the fifth (5th) day after the Effective Date of this
Agreement, and neither Purchaser nor Seller will have any further rights or
obligations hereunder, except as otherwise expressly provided herein.  If
Purchaser fails to give notice of termination pursuant to the preceding
sentence, then Purchaser will be deemed to have elected to proceed with the
consummation of the purchase and sale pursuant to this Agreement on the date of
Closing.




(b)

Seller represents that, except as disclosed elsewhere in this Agreement, Seller
has no knowledge or indication that the property contains any underground
storage tanks, pollutants, or hazardous wastes which would or might result in
liability to any owner of the land (present or future) and other provisions of
federal or state laws dealing with pollution, hazardous waste and environmental
protection, including but not limited to CERCLA, RCRA or other equitable state
and federal law.  Seller has disclosed, however, that petroleum products have
been used in machinery operated in the property in the past.




7.

Condition of Property; Damage; Condemnation.




(a)

Seller agrees that at the Closing the Property will be in substantially the same
condition as exists on the Effective Date hereof.




(b)

If at any time prior to the Closing, any portion of the Property is subject to
material physical damage by fire, flood, wind, earthquake or other destructive
causes, or any action or proceeding is filed or threatened under which  any
portion of the Property is or  may be taken pursuant to any law, ordinance or
regulation by condemnation or the right of eminent domain, then Purchaser shall
have the absolute right to terminate this Agreement upon the delivery of written
notice to Seller, in which event neither Purchaser or Seller will have any
further rights or obligations hereunder, except as otherwise expressly provided
herein.




8.

Operation of Property Prior to Closing.  During the period from the Effective
Date until the date of the Closing, Seller will continue to use, operate and
manage the Property in the ordinary course of business and consistent with past
practice, provided that unless Purchaser shall have consented thereto, Seller
will neither harvest, cut or remove nor permit the harvesting, cutting or
removal of any timber from the Property. Except, Seller shall have the right to
conduct salvage operations in connection with fire, insect infestation or other
casualty affecting the Property, which right is not intended to affect
Purchaser’s right to terminate in accordance with paragraph 7(b).




 9.

Taxes; Expenses.




(a)

Ad valorem real property taxes on the Property for the tax period in which the
Closing occurs will be paid for by the Purchaser as they become due.  If any
portion of the Property is not designated as a separate tax parcel, said taxes
will be adjusted to an amount





PURCHASE AND SALE AGREEMENT - 3







--------------------------------------------------------------------------------

bearing the same relationship to the total tax bill which the acreage contained
within such portion of the Property bears to the acreage contained within the
property included within said tax bill.  




(b)

Purchaser will pay (i) all costs and expenses in connection with any
inspections, examinations, tests, cruises or assessments performed by or for
Purchaser, (ii) all fees, and other costs and expenses in connection with any
title examination conducted by Purchaser, (iii) all Deed recording costs and
expenses, and (iv) the taxes in accordance with subparagraph (a) of this Section
9.




(c)

Each party will pay its respective costs and expenses of legal representation.




(d)

Seller will be solely responsible and liable for (i) any and all taxes,
assessments and similar charges (including any and all fines, penalties and
interest charges in connection therewith) that may be levied, assessed, and
owing with respect to the Property or any part thereof for any period before the
Closing.




(e)

The provisions of this paragraph 9 will survive the Closing.




10.

Default; Remedies.




 (a)

If the purchase and sale of the Property contemplated hereby is not consummated
because of a default by Purchaser under this Agreement, then Seller will have
the right to terminate this Agreement by giving written notice to Purchaser of
its intent to so terminate two (2) business days before the intended termination
date.  Upon the expiration of such 2 day period without Purchaser having cured
such default Seller may terminate the contract.  Following such termination, no
party will have any further rights or obligations hereunder, except as otherwise
expressly provided herein.  




(b)

If the purchase and sale of the Property contemplated hereby is not consummated
because of a default by Seller under this Agreement, as Purchaser’s sole and
exclusive remedy, Seller shall pay the costs of Purchaser’s inspection fees and
attorney's fees, if any, or the sum of $10,000, whichever is the lesser.  Upon
Seller’s payment of the same this Agreement shall be terminated. However,
notwithstanding anything to the contrary in the previous sentence, if the reason
for Seller’s default is merely to escape performance of this Agreement for the
purpose of accepting an offer for sale of the Property at a price higher than
herein provided,  Purchaser shall have any lawful right or remedy to which
Purchaser may be entitled.




11.  

Assignment.  Purchaser will not assign any of its rights or obligations under
this agreement, in whole or in part, without the prior written consent of
Seller, which consent may not be unreasonably withheld if the proposed assignee
is demonstrated to have the financial capability of performing a party’s
obligations under the agreement.  Any attempted assignment in violation of this
paragraph will be deemed null and void.  This restriction upon assignment shall
not apply to an assignment of Purchaser's interest under this Agreement to an
Affiliate of Purchaser after written notice to Seller, which notice shall
explain the relationship of the





PURCHASE AND SALE AGREEMENT - 4







--------------------------------------------------------------------------------

Affiliate to the Purchaser.  For purposes of this Agreement, the term
"Affiliate" shall mean a partnership, limited liability company, corporation,
trust or similar entity that controls, is controlled by, or under common control
with, the Purchaser.  

12.

No Waiver.  No action or failure to act by any party hereto will constitute a
waiver of any right or duty of such party under this Agreement, nor will any
such action or failure to act constitute an approval of or acquiescence in any
breach of this Agreement except as may be specifically agreed in writing.




13.

Notice.  Any and all notices, elections and communications required or permitted
by this Agreement will be made or given in writing and will be delivered in
person, sent by reputable overnight courier, or sent by postage prepaid United
States mail, certified or registered, return receipt requested, to the other
parties at the addresses set forth below, or such other address(es) as may be
furnished by notice in accordance with this paragraph.  The effective date of a
notice, election or communication given by personal delivery will be the date of
such delivery.  The effective date of a notice, election or communication given
by overnight courier or by mail will be the date such notice, election or
communication is received by the addressee.




Seller:

[Intentionally Omitted]




with a copy to:

[Intentionally Omitted]




Purchaser:

 

[Intentionally Omitted]




with a copy to:

[Intentionally Omitted]




The parties agree that no notice, election or communication given under this
Agreement shall be effective unless given in accordance with this paragraph to
the person(s) or entity(ies) listed in this paragraph, and a notice, election or
communication given to an agent representing any party shall not be effective
unless such agent is listed above.

  

14.

Entire Agreement.  This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and cannot be amended
or supplemented except by a written agreement signed by all parties.




15.

Captions.  The captions of paragraphs in this Agreement are for convenience and
reference only and are not part of the substance hereof.




16.

Severability.  In the event that any one or more of the provisions, paragraphs,
words, clauses, phrases or sentences contained in this Agreement, or the
application thereof in any circumstance is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the remaining provisions, paragraphs,
words, clauses, phrases or sentences of this Agreement, will not be in any way
impaired, it being the intention of the parties that this Agreement will be
enforceable to the fullest extent permitted by law.








PURCHASE AND SALE AGREEMENT - 5







--------------------------------------------------------------------------------



17.

Counterparts; Facsimile Copies.  This Agreement may be executed in counterparts
which will be construed together as one instrument. It shall not be necessary
when making proof of this Agreement to produce counterparts with original
signatures, it being agreed that photocopies of signatures or signatures
received by facsimile transmission shall have the same effect as original
signatures.




18.

No Third Party Beneficiaries; Binding Effect.  Except as otherwise provided in
this Agreement with respect to the Closing Agent, this Agreement is for the sole
benefit of the parties hereto and their assigns and nothing contained herein
will give or be construed to give to any party, other than the parties hereto
and such assigns, any legal or equitable rights hereunder.  Subject to the
foregoing and the provisions of paragraph 11 above, this Agreement will be
binding upon and will inure to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns allowed under
the provisions of Section 11 hereof.  




19.

Time.  




(a)

Time is of the essence of this Agreement.




(b)

If the date of Closing or the final date of any time period provided for in this
Agreement falls on a day which is not a business day, then the date of Closing
or the final date of such period, as the case may be, shall be automatically
extended to the next succeeding business day.  As used in this Agreement, the
term "business day" means any day that is not a Saturday, a Sunday or a legal
holiday under the laws of the United States.




21.

Incorporation of Exhibits.  All exhibits referred to herein are hereby
incorporated in this Agreement by this reference.




22.

Effective Date.  The effective date (the "Effective Date") of this Agreement
will be the last date on which all parties hereto will have executed this
Agreement, as indicated below.




23.

Attorneys' Fees.  Should any party to this Agreement retain counsel for the
purpose of enforcing or preventing the breach of any provision of this
Agreement, including, but not limited to, by instituting any action or
proceeding to enforce any provision of this Agreement, for damages by reason of
any alleged breach of any provision of this Agreement, for a declaration of such
party's rights or obligations under this Agreement or for any other judicial
remedy, then if the matter is settled by judicial determination (including
arbitration), the prevailing party (whether at trial or on appeal) shall be
entitled, in addition to such other relief as may be granted, to be reimbursed
by the losing party for all reasonable costs and expenses incurred, including
but not limited to reasonable attorneys' fees and costs (at both trial and
appellate levels) for services rendered to the prevailing party.




24.

No Presumption Based on Authorship.  No provision of this Agreement shall be
construed against or in favor of any party by virtue of the authorship or
purported authorship thereof.








PURCHASE AND SALE AGREEMENT - 6







--------------------------------------------------------------------------------



25.

Applicable Law and Venue.  This Agreement has been negotiated under the laws of
the State of Idaho, and is to be performed in the State of Idaho.  The laws of
the State of Idaho shall be applied to the construction and interpretation of
this Agreement.  Any action taken to enforce the provisions of this agreement
either in court or pursuant to an agreement to arbitrate shall be brought before
a forum with proper jurisdiction within Kootenai County, Idaho, or, in the case
of arbitration, such arbitration shall be conducted in Coeur d’Alene, Idaho, or
in a location as the parties may mutually agree.




26.

Confidentiality. The terms of this agreement shall be considered confidential
information protected by that certain Confidentiality Agreement entered into by
the parties and attached hereto as Exhibit I.




27.

Additional Terms.   Purchaser shall have the right to use the adjoining 600 foot
zone around the patented claims on BLM land, plus inferior fractions to a
continuous outside perimeter boundary as described in Exhibit G.




IN WITNESS WHEREOF, this Agreement has been duly executed, sealed and delivered
by the parties hereto on the date(s) indicated below.




PURCHASER:




NEW JERSEY MINING COMPANY

Date of execution:

            

By:

/s/John Swallow

April 18, 2014

     

      

Name: John Swallow

Title:  President




SELLER:




Date of execution:

GREEN FUTURE, LLC        




By: ___/s/John Ryan

April 18, 2014

    

 

Name:  John Ryan

Title:  President of Managing Member





PURCHASE AND SALE AGREEMENT - 7







--------------------------------------------------------------------------------




EXHIBIT A




[Description of the Property]











PURCHASE AND SALE AGREEMENT - 8







--------------------------------------------------------------------------------

EXHIBIT A







The Red Elk Group of placer mining claims designated by the Surveyor General as
Mineral Survey No. 2197, consisting of the Red Elk No. 1 and Red Elk No. 2
Patented Mining Claims in the Elk City Mining District and embracing a portion
of Sections 32 and 33, Township 29 North, Range 8 East, Boise Meridian, Idaho
County, Idaho, more particularly described in Mineral Patent recorded June 22,
1909 in Book 1 of Mineral Patents at page 178, records of Idaho County, Idaho.




LESS that portion of the Red Elk No. 1 lying southerly from the South bank
ordinary high water line of the South Fork of the Clearwater River.




The Elk No. 1 Group, consisting of the Elk No. 1, Alberta No. 1, Alberta No. 2,
Alberta No. 4, Alberta No. 5, Alberta No. 6, Spotted Deer, Spotted Deer No. 2
and Spotted Deer No. 3, Spotted Deer No. 4 Lode mining claims, designated by the
Surveyor General as Mineral Survey No. 2198, embracing a portion of Sections 30,
31 and 32, Township 29 North, Range 8 East, Boise Meridian, Idaho County, Idaho,
in the Elk City Mining District, Idaho County, Idaho and more particularly
described in Mineral Patent recorded June 22,1909 in Book 1 of Mineral Patents
at page 183, records of Idaho County, Idaho.




The Wolverine Lode Mining Claim designated by the Surveyor General as Mineral
Survey No. 2770 embracing a portion of Section 32, Township 29 North, Range 8
East, Boise Meridian, in the Elk City Mining District and more particularly
described in Mineral Patent recorded November 15, 1939 in Book 3 of Mineral
Patents at page 3, records of Idaho County, Idaho.  LESS any portion of the
Wolverine Lode mining claim lying in the Spotted Deer Lode Claim in Mineral
Survey No. 2198.




LESS State Highway Right of Way.






































1







--------------------------------------------------------------------------------

EXHIBIT B







WARRANTY DEED

















PURCHASE AND SALE AGREEMENT - 9







--------------------------------------------------------------------------------

WARRANTY DEED




THIS DEED is made as of this 18 day of April, 2014, between GREEN FUTURE, LLC,
an Idaho Limited Liability Company (hereinafter referred to as ("Grantor"), and
NEW JERSEY MINING COMPANY, an Idaho corporation (hereinafter referred to as
"Grantee"), whose address is 201 N. 3rd Street, Coeur d’Alene, Idaho 83814.




For and in consideration of the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration delivered to Grantor by Grantee at and before
the execution, sealing and delivery hereof, the receipt and sufficiency of which
are hereby acknowledged, Grantor has and hereby does grant, bargain, sell,
convey and confirm unto Grantee, and its legal successors and assigns, all those
tracts or parcels of land lying and being in Idaho County, Idaho and being more
particularly described on Exhibit A attached hereto and hereby made a part
hereof (the "Premises").




SUBJECT to easements or rights-of-way of record or in view.




TOGETHER with all of the lodes, ledges, veins and mineral-bearing rock, both
known and unknown, intralimital and extralateral, lying within or extending
beyond the boundaries of the above-referenced property, and all dips, spurs and
angles, and all the ores, mineral bearing-quartz, rock and earth or other
mineral deposits therein or theron, and together with all and singular the
tenements, hereditaments, and appurtenances thereunto belonging or in anywise
appertaining, the reversion and reversions, remainder and remainders, rents,
issues, and profits thereof; and all estate, right, title, and interest in and
to the property, as well in law as in equity, of the Grantor.




TO HAVE AND TO HOLD, all and singular the above-mentioned and described premises
together with the appurtenances unto the Grantee, and to their heirs and assigns
forever.




And the Grantor, and its successors, shall and will WARRANT and by these
presents forever DEFEND the premises in the quiet and peaceable possession of
the Grantee, its successors and assigns, against the Grantors, and their
successors, and against all and every person and persons whomsoever lawfully
claiming the same.




[Signatures on following page]


























1







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has signed, sealed and delivered this deed the day
and year first above written.







GRANTOR:




GREEN FUTURE, LLC







By:____/s/John Ryan______________

  

John Ryan, President of the

Managing Member



















[NOTARY]





2







--------------------------------------------------------------------------------


































EXHIBIT A

to Warranty Deed







[Property Description]





3







--------------------------------------------------------------------------------







EXHIBIT A




The Red Elk Group of placer mining claims designated by the Surveyor General as
Mineral Survey No. 2197, consisting of the Red Elk No. 1 and Red Elk No. 2
Patented Mining Claims in the Elk City Mining District and embracing a portion
of Sections 32 and 33, Township 29 North, Range 8 East, Boise Meridian, Idaho
County, Idaho, more particularly described in Mineral Patent recorded June 22,
1909 in Book 1 of Mineral Patents at page 178, records of Idaho County, Idaho.




LESS that portion of the Red Elk No. 1 lying southerly from the South bank
ordinary high water line of the South Fork of the Clearwater River.




The Elk No. 1 Group, consisting of the Elk No. 1, Alberta No. 1, Alberta No. 2,
Alberta No. 4, Alberta No. 5, Alberta No. 6, Spotted Deer, Spotted Deer No. 2
and Spotted Deer No. 3, Spotted Deer No. 4 Lode mining claims, designated by the
Surveyor General as Mineral Survey No. 2198, embracing a portion of Sections 30,
31 and 32, Township 29 North, Range 8 East, Boise Meridian, Idaho County, Idaho,
in the Elk City Mining District, Idaho County, Idaho and more particularly
described in Mineral Patent recorded June 22,1909 in Book 1 of Mineral Patents
at page 183, records of Idaho County, Idaho.




The Wolverine Lode Mining Claim designated by the Surveyor General as Mineral
Survey No. 2770 embracing a portion of Section 32, Township 29 North, Range 8
East, Boise Meridian, in the Elk City Mining District and more particularly
described in Mineral Patent recorded November 15, 1939 in Book 3 of Mineral
Patents at page 3, records of Idaho County, Idaho.  LESS any portion of the
Wolverine Lode mining claim lying in the Spotted Deer Lode Claim in Mineral
Survey No. 2198.




LESS State Highway Right of Way.



































4







--------------------------------------------------------------------------------




EXHIBIT C




[Form of Owner’s Affidavit]














PURCHASE AND SALE AGREEMENT - 10







--------------------------------------------------------------------------------

OWNER'S AFFIDAVIT




Before me, the undersigned officer, personally appeared John Ryan, who, being
first duly sworn, deposes and says on oath, to his actual knowledge, without
independent investigation or inquiry, as follows:







1.

That he is the President of Green Future, LLC, an Idaho Limited Liability
Company, (the "Company"), and is duly authorized to make and give this Affidavit
for and on behalf of the Company.







2.

That the Company is the owner of fee simple title to that certain real property
located in Idaho County, Idaho, and more particularly described on Exhibit A
attached hereto and incorporated herein by reference (the "Property"), subject
to the matters set forth on Exhibit B attached hereto and incorporated herein by
reference.







3.

That there are no outstanding deeds to secure debt, deeds of trust, mortgages,
claims of lien, special assessments for sewerage or streets or ad valorem taxes
which constitute or could constitute a lien against the Property or any part
thereof, except as set forth on Exhibit B.







4.

That there are no leases, tenancies or other rights of parties in possession
affecting the Property, except as may be set forth on Exhibit B.







5.

That there are no retention title contracts, bills of sale, security agreements,
or other encumbrances affecting title to any personal property installed on the
Property, except as may be set forth on Exhibit B.







6.

That, except as set forth on Exhibit B, there are no pending suits, proceedings,
judgments, bankruptcies or executions against the Company which might affect the
Property either in the aforesaid County or any other county in the State of
Idaho, and there are no liens or claims thereof, inchoate or otherwise, by
laborers, materialmen, or others for improvements on the Property.







7.

That, except as set forth on Exhibit B, no work, improvements or repairs have
been made on the Property during the three months immediately preceding this
date for which full payment has not been made, there are no outstanding bills
for labor and materials used in making improvements or repairs on the Property
or for services of architects, surveyors or engineers in connection therewith
which have not been fully paid,





PURCHASE AND SALE AGREEMENT - 11




--------------------------------------------------------------------------------

and there are no outstanding contracts for the making of improvements or repairs
on the Property or on any property of which all or any portion of the Property
is a part.




GREEN FUTURE, LLC







_/s/John Ryan____________       John Ryan, President of the Managing Member







[NOTARY]























PURCHASE AND SALE AGREEMENT - 12




--------------------------------------------------------------------------------




EXHIBIT A




To the Owner’s Affidavit





PURCHASE AND SALE AGREEMENT - 13




--------------------------------------------------------------------------------










EXHIBIT A

The Red Elk Group of placer mining claims designated by the Surveyor General as
Mineral Survey No. 2197, consisting of the Red Elk No. 1 and Red Elk No. 2
Patented Mining Claims in the Elk City Mining District and embracing a portion
of Sections 32 and 33, Township 29 North, Range 8 East, Boise Meridian, Idaho
County, Idaho, more particularly described in Mineral Patent recorded June 22,
1909 in Book 1 of Mineral Patents at page 178, records of Idaho County, Idaho.




LESS that portion of the Red Elk No. 1 lying southerly from the South bank
ordinary high water line of the South Fork of the Clearwater River.




The Elk No. 1 Group, consisting of the Elk No. 1, Alberta No. 1, Alberta No. 2,
Alberta No. 4, Alberta No. 5, Alberta No. 6, Spotted Deer, Spotted Deer No. 2
and Spotted Deer No. 3, Spotted Deer No. 4 Lode mining claims, designated by the
Surveyor General as Mineral Survey No. 2198, embracing a portion of Sections 30,
31 and 32, Township 29 North, Range 8 East, Boise Meridian, Idaho County, Idaho,
in the Elk City Mining District, Idaho County, Idaho and more particularly
described in Mineral Patent recorded June 22,1909 in Book 1 of Mineral Patents
at page 183, records of Idaho County, Idaho.




The Wolverine Lode Mining Claim designated by the Surveyor General as Mineral
Survey No. 2770 embracing a portion of Section 32, Township 29 North, Range 8
East, Boise Meridian, in the Elk City Mining District and more particularly
described in Mineral Patent recorded November 15, 1939 in Book 3 of Mineral
Patents at page 3, records of Idaho County, Idaho.  LESS any portion of the
Wolverine Lode mining claim lying in the Spotted Deer Lode Claim in Mineral
Survey No. 2198.




LESS State Highway Right of Way.











PURCHASE AND SALE AGREEMENT - 14




--------------------------------------------------------------------------------







EXHIBIT B




To the Owner’s Affidavit




[Permitted Encumbrances]

Intentionally Omitted





PURCHASE AND SALE AGREEMENT - 15




--------------------------------------------------------------------------------




EXHIBIT D




[Form of Promissory Note]





PURCHASE AND SALE AGREEMENT - 16




--------------------------------------------------------------------------------

PROMISSORY NOTE







$300,000

          Coeur d’Alene, Idaho










This Promissory Note is made effective on this 18 day of April, 2014.




For value received, the undersigned promises to pay to:




Green Future, LLC,

or order, at




254 W. Hanley Ste. A,

Coeur d’Alene, ID 83815




the sum of Three Hundred Thousand Dollars ($300,000) DOLLARS, payable in the
following form and manner:  




In installments, the first installment of $125,000 plus interest accrued to date
on the outstanding balance at five percent (5%) per annum from the effective
date of this Note due and payable on the 15th day of August 2014 (hereinafter
referred to as the “First Installment Payment”) (Calculation estimate: $125,000
+ 5,167 = $130,167), and a second installment of entire interest and principal
accrued to date due on or before the 15th day of July 2015, which is the sum of
$175,000 plus interest accrued to date at five percent (5%) per annum calculated
from August 15, 2014 (hereinafter referred to as the “Second Installment
Payment”) (Calculation estimate: $175,000 + 8,020.83 = 183,021), or until the
end that the total sum of $300,000 plus interest at 5% per annum has been paid.




Accelerated payment or payments are allowed under this Note without any
prepayment penalty.




This note is secured by a mortgage executed concurrently herewith by the
Promisor/Payor in favor of Promisee/Payee on the following described property:




See Attached Exhibit “A”




If any default shall occur in the payment of this Note, or any part thereof,
subject to the notice and default provisions set forth below, the whole sum may
become immediately due and collectible at the option of the holder of this Note.
 And, in case suit or action is instituted to collect all or any part of this
Note, the undersigned promises and agrees to pay in addition to the costs and
disbursements incurred therein or as provided by statute, a reasonable sum for
attorney’s fees incurred in said suit or action. Provided that the
Promissee/Payee shall deliver a notice of default in the payment of this Note,
and





1




--------------------------------------------------------------------------------

the Promisor/Payor shall not be deemed in default under this Note or the
Mortgage, with respect to any delinquency in payment or performance, if the
delinquency is cured within ten (10) days following delivery of written notice
to the Promisor/Payor, specifying the nature and amount of the delinquency.




The lack of default notice at such time as a default occurs shall not constitute
a waiver on the part of the holder hereof to thereafter declare this Note in
default nor shall the lack of default notice constitute or operate as a waiver
of any provision herein nor as a waiver of this provision.




Upon the Promisor/Payor tendering the First Installment in full, the
Promisee/Payee shall furnish a Release of Mortgage attached as Exhibit B to the
Real Estate Mortgage (hereinafter referred to as the “First Installment
Release”).  Upon the Promisor/Payor tendering the Second Installment in full,
the Promisee/Payee shall furnish a Release of Mortgage on all remaining property
as described in Exhibit C to the Real Estate Mortgage.  Upon failure to do so
Promisee/Payee shall be liable for costs and attorney’s fees in the same manner
as described above.




DATED this 18 day of April, 2014.










NEW JERSEY MINING COMPANY










By__/s/John Swallow

  John Swallow, President

  of New Jersey Mining Company














2




--------------------------------------------------------------------------------

EXHIBIT A

To the Promissory Note




Mortgaged Property Description:








3




--------------------------------------------------------------------------------







EXHIBIT A




The Red Elk Group of placer mining claims designated by the Surveyor General as
Mineral Survey No. 2197, consisting of the Red Elk No. 1 and Red Elk No. 2
Patented Mining Claims in the Elk City Mining District and embracing a portion
of Sections 32 and 33, Township 29 North, Range 8 East, Boise Meridian, Idaho
County, Idaho, more particularly described in Mineral Patent recorded June 22,
1909 in Book 1 of Mineral Patents at page 178, records of Idaho County, Idaho.




LESS that portion of the Red Elk No. 1 lying southerly from the South bank
ordinary high water line of the South Fork of the Clearwater River.




Of the Elk No. 1 Group, Alberta No. 1, Alberta No. 2, Alberta No. 4, Alberta No.
5, Alberta No. 6 Lode mining claims, designated by the Surveyor General as
Mineral Survey no. 2198, embracing a portion of Sections 30, 31 and 32, Township
29 North, Range 8 East, Boise Meridian, Idaho County, Idaho, in the Elk City
Mining District, Idaho County, Idaho and more particularly described in Mineral
Patent recorded June 22, 1909 in Book 1 of Mineral Patents at page 183, records
of Idaho County, Idaho.











4




--------------------------------------------------------------------------------




EXHIBIT E




[Form of Mortgage]





PURCHASE AND SALE AGREEMENT - 12




--------------------------------------------------------------------------------







REAL ESTATE MORTGAGE




For Value Received, NEW JERSEY MINING COMPANY, an Idaho corporation organized
and existing pursuant to the laws of the State of Idaho, whose address is 201 N.
3rd Street, Coeur d’Alene, Idaho 83814, the Mortgagor, does hereby grant,
bargain, sell and convey unto Green Future, LLC, 254 W. Hanley Ste. A, Coeur
d’Alene, ID 83815, the Mortgagee, the following described premises, in Idaho
County, Idaho, to-wit:  




See Attached Exhibit “A”

TO HAVE AND TO HOLD the said premises, with their appurtenances, unto the said
Mortgagees, their successors and assigns forever.




This conveyance is intended as a mortgage to secure the payment of the sum of
Three Hundred Thousand Dollars ($300,000) in accordance with the terms of a
promissory note of even date herewith (the “Note”), payable to the order of the
Mortgagee, with final payment due July 15, 2015, and providing for acceleration
of the due date of the principal for default in the terms of the note, and
providing for a reasonable attorney’s fee in case of suit or action.




The Mortgagor covenants and agrees with the Mortgagee as follows:  That it is
the owner of the above described property.  That it will pay the indebtedness
hereby secured promptly, according to the terms of said promissory note.  That
it will pay all taxes, liens and assessments of any nature hereafter levied or
imposed, or becoming payable, when due, and will promptly provide to Mortgagee
copies of all receipts from the taxing authority that is evidence of payment of
each and every such thing.




If the Mortgagor shall fail to pay any such tax or lien, the Mortgagee may pay
the same, and pay the cost thereof, and all payments by the Mortgagee for any
such purpose shall be added to the indebtedness hereby secured, and shall be
repayable on demand.




The Mortgagor further covenants and agrees with the Mortgagee that it will, at
all times before this Mortgage is satisfied and released, carry commercial
general liability insurance with respect to its activities and operations upon
the described premises, and will cause Mortgagee to be named as an additional
insured with respect to the same, with a certificate of insurance being
furnished to Mortgagee, and, upon request, Mortgagee shall be provided with
copies of said insurance policies by Mortgagor.




Now, if the said Mortgagor shall pay or cause to be paid all moneys which may
become due upon said promissory note and shall otherwise comply with the terms
and conditions hereof, this conveyance shall be void; but in case default shall
be made in the payment of the indebtedness hereby secured, or any part thereof,
or in any of the covenants or agreements herein contained, then the Mortgagee or
assigns, at its option,





PURCHASE AND SALE AGREEMENT - 13




--------------------------------------------------------------------------------

subject to and in accordance with the default provisions of the Note, may
declare the entire indebtedness hereby secured immediately due and payable, and
foreclose this mortgage and cause said mortgaged premises to be sold in the
manner provided by law, and out of the moneys arising from such sale retain
principal and any sums advanced as provided herein, together with the costs and
charges of such foreclosure suit and sale, including such sum as the court may
adjudge reasonable as an attorney’s fee to be allowed the plaintiff, and the
overplus, if any there be, pay over to the Mortgagor, its successors and
assigns.




Made effective the 18 day of April, 2014.







New Jersey Mining Company













By:___/s/John Swallow

   John Swallow, President

   of New Jersey Mining Company













[NOTARY]





PURCHASE AND SALE AGREEMENT - 14




--------------------------------------------------------------------------------

EXHIBIT A




To the Real Estate Mortgage




Property to be Mortgaged:





PURCHASE AND SALE AGREEMENT - 15




--------------------------------------------------------------------------------




EXHIBIT A




The Red Elk Group of placer mining claims designated by the Surveyor General as
Mineral Survey No. 2197, consisting of the Red Elk No. 1 and Red Elk No. 2
Patented Mining Claims in the Elk City Mining District and embracing a portion
of Sections 32 and 33, Township 29 North, Range 8 East, Boise Meridian, Idaho
County, Idaho, more particularly described in Mineral Patent recorded June 22,
1909 in Book 1 of Mineral Patents at page 178, records of Idaho County, Idaho.




LESS that portion of the Red Elk No. 1 lying southerly from the South bank
ordinary high water line of the South Fork of the Clearwater River.




Of the Elk No. 1 Group, Alberta No. 1, Alberta No. 2, Alberta No. 4, Alberta No.
5, Alberta No. 6 Lode mining claims, designated by the Surveyor General as
Mineral Survey no. 2198, embracing a portion of Sections 30, 31 and 32, Township
29 North, Range 8 East, Boise Meridian, Idaho County, Idaho, in the Elk City
Mining District, Idaho County, Idaho and more particularly described in Mineral
Patent recorded June 22, 1909 in Book 1 of Mineral Patents at page 183, records
of Idaho County, Idaho.





PURCHASE AND SALE AGREEMENT - 16




--------------------------------------------------------------------------------










EXHIBIT B




To the Real Estate Mortgage




FIRST INSTALLMENT RELEASE











PURCHASE AND SALE AGREEMENT - 17




--------------------------------------------------------------------------------




                                 FIRST PARTIAL RELEASE OF MORTGAGE      

Exhibit B to the Real Estate Mortgage







The undersigned hereby partially releases that certain Mortgage in their favor
made on the 11th day of April, 2014, by New Jersey Mining Corporation, an Idaho
corporation, as Mortgagor, and Green Future, LLC, an Idaho Limited Liability
Company, the Mortgagee.




Said Mortgage was recorded in the records of the Idaho County Recorder on April
18, 2014, as Instrument Number ____________.




The real property that is released from the Mortgage referred to herein is
situated in Idaho County, Idaho, and is described in Exhibit A to this First
Partial Release of Mortgage which is attached hereto and by this reference is
made a part hereof (the “Released Property”).




This release is given on the express term and condition that the Mortgage
referred to herein shall cease to be a lien on the Released Property but shall
remain in full force and effect as to the other property described in said
Mortgage in the same manner as if this release had not been made.




Dated effective this ___ day of _________, 2014.







Green Future, LLC










By_____________________________

     Name:

     Title:




     








PURCHASE AND SALE AGREEMENT - 18




--------------------------------------------------------------------------------




EXHIBIT A




DESCRIPTION OF REAL PROPERTY RELEASED










Of the Elk No. 1 Group, Alberta No. 1, Alberta No. 2, Alberta No. 4, Alberta No.
5, Alberta No. 6 Lode mining claims, designated by the Surveyor General as
Mineral Survey no. 2198, embracing a portion of Sections 30, 31 and 32, Township
29 North, Range 8 East, Boise Meridian, Idaho County, Idaho, in the Elk City
Mining District, Idaho County, Idaho and more particularly described in Mineral
Patent recorded June 22, 1909 in Book 1 of Mineral Patents at page 183, records
of Idaho County, Idaho.







STATE  OF  IDAHO     )

 

    )  ss.

County of __________   )




On this ______ day of ___________, 2014, before me, the undersigned, a Notary
Public in and for the State of Idaho, personally appeared
___________________________, known or identified to me, to be the
____________________________ of the Corporation that executed the foregoing
instrument on behalf of said Corporation, and acknowledged to me that such
limited liability company executed the same.




IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.










 

          __________________________________

Notary Public in and for the

State of Idaho




Residing at:______________________




Commission Expires:_______________


























PURCHASE AND SALE AGREEMENT - 19




--------------------------------------------------------------------------------













EXHIBIT C




To the Real Estate Mortgage




SECOND INSTALLMENT RELEASE








PURCHASE AND SALE AGREEMENT - 20




--------------------------------------------------------------------------------




FULL RELEASE OF MORTGAGE

Exhibit C to the Real Estate Mortgage







The undersigned hereby releases that certain Mortgage in their favor made on the
11th day of April, 2014, by New Jersey Mining Corporation, an Idaho corporation,
as Mortgagor, and Green Future, LLC, an Idaho Limited Liability Company, the
Mortgagee.




Said Mortgage was recorded in the records of the Idaho County Recorder on April
18, 2014, as Instrument Number ____________.




The real property that is released from the Mortgage referred to herein is
situated in Idaho County, Idaho, and is described in Exhibit A to this Release
of Mortgage which is attached hereto and by this reference is made a part hereof
(the “Released Property”).




This release is given on the express term and condition that the Mortgage
referred to herein shall cease to be a lien on the Released Property.




Dated effective this ___ day of _________, 2014.







Green Future, LLC










By_____________________________

     Name:

     Title:




     








PURCHASE AND SALE AGREEMENT - 21




--------------------------------------------------------------------------------




EXHIBIT A




DESCRIPTION OF REAL PROPERTY RELEASED




The Red Elk Group of placer mining claims designated by the Surveyor General as
Mineral Survey No. 2197, consisting of the Red Elk No. 1 and Red Elk No. 2
Patented Mining Claims in the Elk City Mining District and embracing a portion
of Sections 32 and 33, Township 29 North, Range 8 East, Boise Meridian, Idaho
County, Idaho, more particularly described in Mineral Patent recorded June 22,
1909 in Book 1 of Mineral Patents at page 178, records of Idaho County, Idaho.




LESS that portion of the Red Elk No. 1 lying southerly from the South bank
ordinary high water line of the South Fork of the Clearwater River.




The Elk No. 1 Group, consisting of the Elk No. 1, Alberta No. 1, Alberta No. 2,
Alberta No. 4, Alberta No. 5, Alberta No. 6, Spotted Deer, Spotted Deer No. 2
and Spotted Deer No. 3, Spotted Deer No. 4 Lode mining claims, designated by the
Surveyor General as Mineral Survey No. 2198, embracing a portion of Sections 30,
31 and 32, Township 29 North, Range 8 East, Boise Meridian, Idaho County, Idaho,
in the Elk City Mining District, Idaho County, Idaho and more particularly
described in Mineral Patent recorded June 22,1909 in Book 1 of Mineral Patents
at page 183, records of Idaho County, Idaho.




The Wolverine Lode Mining Claim designated by the Surveyor General as Mineral
Survey No. 2770 embracing a portion of Section 32, Township 29 North, Range 8
East, Boise Meridian, in the Elk City Mining District and more particularly
described in Mineral Patent recorded November 15, 1939 in Book 3 of Mineral
Patents at page 3, records of Idaho County, Idaho.  LESS any portion of the
Wolverine Lode mining claim lying in the Spotted Deer Lode Claim in Mineral
Survey No. 2198.




LESS State Highway Right of Way.







[NOTARY]








PURCHASE AND SALE AGREEMENT - 22




--------------------------------------------------------------------------------




EXHIBIT F




Form of Royalty Deed





PURCHASE AND SALE AGREEMENT - 23




--------------------------------------------------------------------------------

ROYALTY DEED







This Royalty Deed is made this 18 day of April, 2014, between New Jersey Mining
Company (“NJMC”), an Idaho corporation, with an address of 201 N. 3rd Street,
Coeur d’Alene, Idaho 83814, hereinafter referred to as “NJMC,” the Grantor, and
Green Future, LLC, an Idaho Limited Liability Company, with an address of 254 W.
Hanley Ste. A, Coeur d’Alene, ID 83815, hereinafter referred to as “Green
Future,” the Grantee.




Grantor does hereby remise, release and forever quitclaim unto Grantee, its
successors and assigns, a production royalty of one and one-quarter percent
(1.25%) of the Net Smelter Returns of all ores or concentrates of minerals mined
and shipped from the Premises described in paragraph E of this Royalty Deed (the
“NSR Royalty”).




A.

“Net Smelter Returns” means the amount paid by any smelter or other ore
purchaser for ores or concentrates sold less actual costs of transportation and
other costs in the course of handling, assumed by or charged to NJMC (including
freight, insurance and tax) in making shipments from the Premises or NJMC’s mill
to the smelter or other purchaser, less all charges for refining, sampling,
assaying and penalties, less all royalties or overriding royalties burdening the
Premises that exist on the date of this Agreement, and less gross production,
severance, general property and other taxes attributable to production from the
Premises. If NJMC chooses to process the concentrates in its own metallurgical
plant, Net Smelter Returns shall be calculated using typical terms of a North
American smelter.




B.

The NSR Royalty shall be accounted for and paid monthly to Green Future within
30 days after the end of each calendar month within which the minerals are sold
and payment received. All payments shall be accompanied by a statement
explaining the manner in which payment was calculated. No royalty shall be due
or payable on any minerals stockpiled on the Premises until the sale or
disposition thereof, provided NJMC shall give Green Future a notice specifying
the tonnage and location of any such stockpiles annually. Within 90 days after
receiving the above described statement of account, Green Future shall give
notice of any objections to the statement, for any reason, touching upon its
accuracy or inaccuracy, by mailing such objections to NJMC to its address for
notice as provided herein; and unless Green Future makes an objection within the
90-day period, Green Future shall be deemed to have waived any right it may have
had to object to anything contained in such statement.  




C.

Grantor shall have the right to commingle ore, concentrates, minerals and other
material mined and shipped from the Premises with ore, concentrates, minerals
and other material mined and shipped from other lands and properties; provided,
however, that Grantor shall calculate from representative samples the average
grade thereof and other measures as are appropriate, and shall weigh (or
calculate by volume) the material before commingling.  In obtaining
representative samples, calculating the average grade of the ore and average
recovery percentages, Grantor may use any procedures accepted in the mining and
metallurgical industry which it believes suitable for the type of mining and
processing activity being conducted and, in the absence of fraud, its choice of
such procedures shall be final and binding on Green Future.  In addition,
comparable procedures may be used by Grantor to apportion among the commingled





1




--------------------------------------------------------------------------------

materials all penalty and other charges and deductions, if any, imposed by the
smelter, refiner, or purchaser of such material.

E.

“Premises” means those certain patented and unpatented mining claims situated in
Idaho County, Idaho, more particularly described as:




The Red Elk Group of placer mining claims designated by the Surveyor General as
Mineral Survey No. 2197, consisting of the Red Elk No. 1 and Red Elk No. 2
Patented Mining Claims in the Elk City Mining District and embracing a portion
of Sections 32 and 33, Township 29 North, Range 8 East, Boise Meridian, Idaho
County, Idaho, more particularly described in Mineral Patent recorded June 22,
1909 in Book 1 of Mineral Patents at page 178, records of Idaho County, Idaho.




LESS that portion of the Red Elk No. 1 lying southerly from the South bank
ordinary high water line of the South Fork of the Clearwater River.




The Elk No. 1 Group, consisting of the Elk No. 1, Alberta No. 1, Alberta No. 2,
Alberta No. 4, Alberta No. 5, Alberta No. 6, Spotted Deer, Spotted Deer No. 2
and Spotted Deer No. 3, Spotted Deer No. 4 Lode mining claims, designated by the
Surveyor General as Mineral Survey No. 2198, embracing a portion of Sections 30,
31 and 32, Township 29 North, Range 8 East, Boise Meridian, Idaho County, Idaho,
in the Elk City Mining District, Idaho County, Idaho and more particularly
described in Mineral Patent recorded June 22,1909 in Book 1 of Mineral Patents
at page 183, records of Idaho County, Idaho.




The Wolverine Lode Mining Claim designated by the Surveyor General as Mineral
Survey No. 2770 embracing a portion of Section 32, Township 29 North, Range 8
East, Boise Meridian, in the Elk City Mining District and more particularly
described in Mineral Patent recorded November 15, 1939 in Book 3 of Mineral
Patents at page 3, records of Idaho County, Idaho.  LESS any portion of the
Wolverine Lode mining claim lying in the Spotted Deer Lode Claim in Mineral
Survey No. 2198.




LESS State Highway Right of Way.




and the premises under lease pursuant to the Lease of Surrounding Unpatented
Mining Claims attached as Exhibit G to the Purchase and Sales Agreement.




F.

Miscellaneous.




1.

Any communication or delivery hereunder shall be deemed to have been made and
the receiving party charged with notice when received whether by (i) personal
delivery, (ii) telecopy, electronic or facsimile transmission, (iii) mail, or
(iv) overnight courier.  All notices shall be addressed as follows:




If to Grantor:      

[Intentionally Omitted]




If to Grantee:                 

[Intentionally Omitted]







Either party may, by written notice so delivered to the other party, change the
address or individual to which delivery shall thereafter be made.

2.

Grantor may assign, transfer, convey or otherwise dispose of any portion of its
interest in the Premises if Grantor first obtains from the transferee and
provides to Grantee a





2




--------------------------------------------------------------------------------

written assumption of the obligations under this Royalty Deed.  Grantee may,
transfer all, but not a fraction, of its interest under this Royalty Deed
following written notice to Grantor and written approval of Grantor of the
transfer, which approval shall not be unreasonably withheld.

  

3.

Nothing in this Royalty Deed shall be construed to create, expressly or by
implication, a joint venture, mining partnership, commercial partnership, or
other partnership relationship between the parties.




4.

This Royalty Deed is to be governed and construed under the laws of the State of
Idaho.







[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





3




--------------------------------------------------------------------------------

Dated this 18th day of April, 2014.







New Jersey Mining Company, an Idaho corporation







By: __/s/John Swallow

John Swallow, President










[NOTARY]

















4




--------------------------------------------------------------------------------




EXHIBIT G




[Lease of Unpatented Mining Claims]





PURCHASE AND SALE AGREEMENT - 14




--------------------------------------------------------------------------------

LEASE OF UNPATENTED MINING CLAIMS







THIS MINING LEASE, effective as of the 18st day of April, 2014 (Effective
Date"), regardless of the actual times of signing and acknowledgment, between
Green Future, LLC (“Green Future”) an Idaho Limited Liability Company,
hereinafter called Lessor, and, New Jersey Mining Company, an Idaho Corporation,
(“New Jersey”) hereinafter called Lessee.




WHEREAS:




Lessor is a mining company with rights to certain unpatented mining claims, and
has the desire to bring the mining claims into a production stage through the
exploration and development process;




WHEREAS, Lessee has acquired from the Lessor certain patented mining claims
known as the Red Elk Group, the Elk No. 1 Group, and the Wolverine Lode Mining
Claim described on Exhibit A which by this reference is made a part of this
Lease. (hereinafter referred to as the “Patented Mining Claims”);




WHEREAS, Lessee desires to mine the Patented Mining Claims and obtain the right
to mine an adjoining 600 foot zone around the Patented Mining Claims, plus any
inferior fractions to a continuous outside perimeter boundary of the Patented
Mining Claims;




WHEREAS, Lessor owns the rights to mine certain unpatented mining claims upon
BLM land as of the date hereof situated in Idaho County, Idaho that surround the
Patented Mining Claims and may include inferior fractions within the Patented
Mining Claims, and




WHEREAS, Lessor has the desire to lease to the Lessee a 600 foot area
surrounding the Patented Mining Claims contemporaneously with the transfer of
title to the Patented Mining Claims so that the Lessee may chase mineralization
that certain distance outside the Patented Mining Claims.




WITNESSETH:




ARTICLE 1.  DESCRIPTION OF THE PROPERTY. Lessor represents that it is the owner
of unpatented mining claims situated in Idaho County, Idaho, within 600 feet of
the Patented Mining Claims.  Any additional mining properties acquired by Lessee
or Lessor within a 600 foot distance from the outside boundary of the Patented
Mining Claims shall become part of and incorporated into this agreement.  




ARTICLE 2.  GRANT OF LEASE. The Lessor, in consideration of payments, royalties,
and other considerations, herein reserved and the covenants to be performed by
Lessee, does hereby lease, let and demise unto Lessee, its successors and
assigns, all of the above described mineral rights of property (hereinafter
referred to as the "Leased Premises" or "Demised Premises").








1




--------------------------------------------------------------------------------

ARTICLE 3.  TERM OF LEASE. The primary term of this lease shall be fifteen (15)
years to commence on the day this lease is effective.  Upon written notice,
which must be sent to Lessor at least thirty (30) days prior to the expiration
of the primary term in order to be effective, Lessee may extend this lease for
up to two successive terms of fifteen (15) years each, and so long thereafter as
ores or minerals from the Leased Premises are being developed, mined, processed
or marketed on a continuing basis, or when exploration activities have advanced
far enough that construction activities related to the start up of ore
production are expected to commence within two to three years.  




ARTICLE 4.  POSSESSION AND CONTROL OF PROPERTY. Lessee shall have, and it is
hereby given and granted, the right to enter upon and take over, at the
beginning of the primary term hereof, the sole and exclusive possession and
control of the surface and underground facilities of the Leased Premises and the
mine dump during the term of this lease, to remain in the sole and exclusive
possession and control thereof, and to investigate, measure, sample, examine,
test, develop, work, mine, operate, use, manage, and control the same and the
water and water rights appurtenant thereto, and to mine, extract, and remove
from said property the ores and minerals therein and appurtenant and belonging
thereto, and to treat, mill, ship, sell or otherwise dispose of the same and
receive the full proceeds there from less royalties; and to erect, construct,
maintain, use and operate thereon and therein buildings, structures, machinery
and equipment, including milling, processing and tailings facilities.  The time,
nature, location and extent of such or any or all the above activities and
mining or mining operations and the cessation and resumption thereof shall be at
the sole discretion of Lessee, and may include, without limitation, open pit,
underground, strip, or solution mining methods, together with the right to use
so much of the surface as may be necessary, useful or convenient for the
enjoyment of all rights herein granted including construction of a surface mine
waste rock dump, and a tailings impoundment facility, if necessary, from
development of the Leased Premises.

 

(a)

DATA. Lessor shall make all data relating to the Leased Premises available to
the lessee, which the Lessee may copy or reproduce at the lessee's cost.  Such
data shall include without limitation, in hard copy or electronic form, all data
and information relating to exploration, planning, mining, metallurgy,
processing, land, mineral rights, water rights, timber rights, permits, taxes,
claim fees and status, economic data or projections, geologic, geochemical and
geophysical data including reports, maps, sections and drill logs, core and/or
cuttings, and any and all assays, analyses, reports, processes, and any other
data, records or reports relating to the Leased Premises.




(b)

TIMBER AND BUILDINGS.  Lessor shall retain the sole and exclusive right to
manage, use and harvest timber upon the property.  Lessor shall retain the
rights to control of existing buildings and storage areas on the property.  The
Lessor shall have access to the Leased Premises for this purpose.  




ARTICLE 5.  MANNER OF WORK. Lessee agrees to cause all work, development and
mining to be done in a careful and miner like manner, and to conform in all
respects to the mining laws and regulations of the United States and the State
of Idaho.








2




--------------------------------------------------------------------------------

ARTICLE 6.  WORK REQUIREMENTS. The Lessee is not subject to any minimum work
requirement being performed upon the Leased Premises.




The term "upon" means exploration or development work performed within the
exterior vertical boundaries of the Leased Premises. Should the Lessee perform
any work upon the Leased Premises, any and all geological information obtained
by the Lessee will be copied to the Lessor, and will be the Lessor’s possession
upon termination.




ARTICLE 7.  PAYMENTS AND ROYALTIES.




(a)

Payments.   Lessee shall pay Lessor upon signing of this agreement Ten Dollars
($10) and Lessee shall pay a yearly payment equal to one-half (1/2) of the BLM
maintenance fees as they become due of the claims owned by the Lessor within 600
feet of the Patented Mining Claims.  




(b)

Royalty Schedule. Lessee shall pay Lessor a 1.25% Net Smelter Royalty on all
development and production ores and minerals extracted, milled and sold from the
Leased Premises in the manner as described in the Royalty Deed for the Patented
Mining Claims attached herewith as Exhibit F to the Purchase and Sale Agreement
and incorporated herein as part of this lease.

 

 

ARTICLE 8.  TAILINGS AND RESIDUE. Tailings and other residue resulting from the
milling or other beneficiating of ores produced from the Leased Premises and
subsequently utilized in mining operations shall be the sole and exclusive
property of Lessee prior to and after termination of this lease.  Tailings and
other residue remaining underground in the Leased Premises shall become the
property of the Lessor upon termination of this lease.




ARTICLE 9.  CROSS-MINING RIGHTS. Lessee is hereby granted the right, if it so
desires, to mine or remove from the Leased Premises any ores, waste, water and
other materials existing therein or thereon or in any part thereof, through or
by means of shafts, openings or pits which may be sunk or made upon adjoining or
nearby property owned or controlled by Lessee, and may stockpile any ores,
waste, or other materials and/or concentrated products of ores or materials from
the Leased Premises or any part thereof, upon stockpile grounds situated upon
any such adjoining or nearby property; and Lessee may, if it so desires, use the
Leased Premises and any part thereof and any shafts, openings, pits and
stockpile grounds sunk or made thereon for the mining, removal and/or
stockpiling of any ores, waste, water and other materials and/or concentrated
products of ores or materials from any such adjoining or nearby property, or for
any purpose or purposes connected therewith, not, however, preventing or
interfering with the mining or removal of ore from the Leased Premises.  If,
after this lease expires or terminates, Lessee is exploring, mining or
developing adjacent properties thereto, it may use any haulage ways developed
during the terms of the lease for ingress and egress reasonably necessary to
explore, develop or mine such adjacent properties.  The Lessee shall be
responsible for haulage way maintenance costs and liabilities resulting from its
negligent acts, and Lessee shall pay a reasonable fee for same.  The Lessee's
right of ingress and egress shall not interfere with future development of the
property by the Lessor.  This provision for ingress and egress to and from such
adjacent properties shall survive the expiration or termination of this lease.








3




--------------------------------------------------------------------------------

ARTICLE 10.  VERTICAL BOUNDARY PLANES. In consideration of Lessee's execution of
this mining lease, and the reciprocal benefits received by reason of the terms
of this Article by the Lessor and the Lessee, Lessor and Lessee hereby agree
with each other that any and all ores and minerals within the surface boundaries
extended downward vertically of any claim so held under lease and herein defined
as Leased Premises shall belong to such claim, excepting any APEX rights
emanating from lessees acquired Patented Mining Claims, or as may be designated
in prior agreements made by the Lessor.  It is understood that the concept of
vertical boundaries applies only as between Lessor and Lessee, and that neither
party intends to, or will, give up any extra lateral rights to third parties.  




ARTICLE 11.  RECORDS, INSPECTION AND ACCESS TO LEASED PREMISES. Lessee's
engineering progress maps and all factual exploration, development and
production data including drill core and assay results (but excluding
interpretive information or data) from the Leased Premises shall be available
upon reasonable request for Lessor's inspection.  The Lessor may enter said
property at reasonable times for the purpose of inspecting the same or for the
purposes described in Article 4 (b), and Lessee shall facilitate such inspection
and entry in reasonable ways, but Lessor shall enter upon said Leased Premises
at Lessor's own risk and so as not to hinder unreasonably the operations of
Lessee; and the Lessor shall indemnify and hold harmless the Lessee from any
damage, claim or demand by reason of injury to or the presence of the Lessor or
the Lessor's agents, representatives, licensees, or guests or any of them on the
Leased Premises or approaches thereto.




ARTICLE 12.  TAXES. Lessor shall pay before they are delinquent all general
property taxes for patented claims and governmental rental fees for unpatented
claims assessed against the Lessor's ownership in the Leased Premises during the
term of this lease.  Lessor shall also pay, before they are delinquent, all
taxes levied or assessed against any or all personal property, machinery and
equipment placed upon the Leased Premises by the Lessor during the term of this
lease.  Lessee shall pay any severance tax and all other taxes that are now or
may be hereafter levied and computed on the amount or value of ores produced
from the Leased Premises.  Lessee shall submit to Lessor proof of payment of
such taxes and claim rental fees.




ARTICLE 13.  STATE AND FEDERAL LAWS AND REGULATIONS.  Lessee shall comply with
the Workmen's Compensation laws of Idaho and with Social Security, Unemployment
Insurance and all other state and federal laws and regulations relating to
Lessee's operations and shall save Lessor harmless from any claim for damages or
liability by reason thereof.  Lessee agrees to maintain Federal Mine Safety
standards, including application for MSHA numbers and authorization. Lessee
agrees to follow all Environmental Protection regulations and Clean Water
Standards.




ARTICLE 14.  PROTECTION FROM LIENS AND DAMAGES. Lessee shall keep the Leased
Premises and the whole and every part thereof free and clear of liens for labor
done or work performed upon the Leased Premises or materials furnished to it for
the development or operation thereof under this lease while the same is in force
and effect, and will save and keep harmless Lessor from all costs, loss or
damage which may arise by reason of injury to any persons employed by Lessee in
or upon the Leased Premises or any part thereof or which may arise by reason of
injury to any persons or damage to any property as the result of any work or





4




--------------------------------------------------------------------------------

operations of the Lessee or of its possession and occupancy of the Leased
Premises.  A lien upon the property shall not constitute a default if the Lessee
in good faith disputes the validity of the claim, in which event the existence
of the lien shall constitute a default only from and after the validity of the
lien has been adjudicated.  In any case Lessee will hold Lessor harmless and
protect Lessor from any and all actions that may occur while property is in the
possession of Lessee.




ARTICLE 15.  FORCE MAJEURE. If Lessee is unable to perform any of the terms or
covenants of this lease by reason of damage or delay resulting from disaster,
labor disturbances, shortage of labor, strikes, lockouts, act of God, or from
any regulations or restrictions of any governmental agency, or on account of any
eventuality beyond the reasonable control of Lessee, including state and federal
environmental statute or regulation, Lessee shall be excused from performance
during the period of such prevention and the time for performance of such
obligations shall be extended for a period equal to the period or periods of
prevention. In the event Lessee or its purchaser of concentrates or crude ore
is, becomes or believes it is about to become subject, at any time, to
environmental regulations (which shall include any governmental law, rule,
order, regulation, policy, proposal or restriction relating to environmental
pollution) which will prohibit or materially affect any operation Lessee is
carrying out, or planning to carry out hereunder, Lessee shall have the right to
declare the existence of a condition of force majeure during the period in which
it is in good faith seeking a feasible method to comply with, be exempted from,
modify, obtain necessary permits or licenses under, or prevent the enactment or
promulgation of said environmental regulations.  Lessee agrees to use reasonable
diligence to remove causes of force majeure as may occur from time to time, but
shall not be required to settle strikes or other labor difficulties contrary to
its own judgment.




ARTICLE 16.  DEFAULT. The failure of Lessee to make or cause to be made any of
the material payments herein provided for or to keep or perform any material
agreement on its part to be kept or performed according to the terms and
provisions of this lease, shall, at the election of the Lessor, constitute a
forfeiture hereof; provided, however, that in the event of a default on the part
of the Lessee, the Lessor shall give to the Lessee a written notice of its
intention to declare a forfeiture of this lease and to terminate the same on
account thereof, or of its intention to take other action to enforce this lease,
specifying the particular default or defaults relied upon by it, and Lessee
shall have a reasonable time (which in any case shall not be less than sixty
(60) days) after receipt of such notice in which cure such default or defaults,
in which event there shall be no forfeiture therefor, and no other action may be
taken for enforcement.  If Lessee disagrees that such default occurred, it shall
so advise Lessor in writing within thirty (30) days after receipt of the notice
of default.  If, within fifteen (15) days thereafter, the parties have not
resolved the dispute by mutual agreement, the issue of default shall then be
submitted to arbitration under Article 21 below.  In the event that Lessor does
terminate this lease on account of a breach by Lessee, Lessee shall be under no
further obligation or liability hereunder to Lessor from and after the date of
such termination except for the performance of obligations and the satisfaction
of liabilities to Lessor or third parties or respecting the Leased Premises,
which have accrued to the date of such termination.




ARTICLE 17.  CANCELLATION. Notwithstanding any provision herein to the contrary,
Lessee may at any time upon 30 days written notice, cancel and terminate this
lease in its





5




--------------------------------------------------------------------------------

entirety.  Upon total cancellation and termination of this lease, Lessee shall
be under no further obligation of whatsoever kind or nature to the Lessor except
any cleanup, closures, revegetation or any other action that may return of
property in a safe manner, and for the making of payments which have already
accrued to the date of such cancellation and termination, including governmental
rental fees for unpatented claims and for the payment of Lessee's proportion of
the aforesaid property taxes accrued while this lease was in effect.  If Lessee
shall have included any part of the Leased Premises in a "producing group" for
assessment purposes, and taxes based on such assessment shall have been levied
but shall not have been paid at the time of cancellation and termination Lessee
shall pay such taxes before they are delinquent.  Work requirements specified in
Article 6 shall cease upon the date such notice is given.




ARTICLE 18.  SURRENDER OF PROPERTY. In the event of a valid forfeiture,
cancellation, or other termination of this lease, Lessee shall surrender to
Lessor peaceable possession of the Leased Premises and at the written request of
Lessor shall deliver to the Lessor a written relinquishment hereof, together
with a copy, if requested by Lessor within thirty (30) days after termination of
this lease, of its engineering progress maps showing any workings made or
uncovered by Lessee on the Leased Premises.  The Lessee's factual exploration,
development and production data including drill core and assay results (but
excluding interpretive information or data) from the Leased Premises shall be
available upon request to the Lessor.




ARTICLE 19.  REMOVAL OF EQUIPMENT. Lessee shall have and is hereby given and
granted eighteen (18) months after a valid forfeiture, cancellation or other
termination of this lease to remove from said property all buildings,
structures, warehouse stocks, merchandise, materials, tools, hoists,
compressors, engines, motors, pumps, transformers, electrical accessories, metal
or wooden tanks, pipes and connections, rails, mine cars and any and all
machinery, trade fixtures, and equipment erected or placed in or upon said
property by it, provided that such right of removal shall not extend to
foundations and mine timbers in place unless Lessor shall have given his
previous written consent thereto.  If Lessee is hampered by snowdrifts,
washouts, inclement weather, or other climatic conditions, from completing the
removal of said property and equipment within the time specified, then Lessor
agrees to extend the time by a reasonable period if requested by Lessee.




ARTICLE 20.  TITLE AND PATENT. Lessor covenants that Lessor now holds title and
possession of the Leased Premises free and clear from all former grants, sales,
liens, or encumbrances of any kind, and that there are no delinquent taxes and
all government rental fees are current; that Lessor has no knowledge of any
defects in title or adverse claims and agrees to furnish Lessee such abstracts,
deeds, or other evidences of title as may be in Lessor's possession and control,
and to allow and cooperate with Lessee, at Lessee's option and initial expense,
to have abstracts brought to date and to take such steps and proceedings to
search and perfect title as Lessee shall deem advisable.  All reasonable expense
so incurred by Lessee shall apply as a credit against royalties.  Should Lessor
decide not to continue such ownership, then Lessee has first rights to assume
ownership of these claims.




ARTICLE 21.  ARBITRATION OF DISPUTES. Any controversy, dispute or claim arising
out of or from this lease, or alleged breach thereof, shall be settled by
arbitration pursuant to the





6




--------------------------------------------------------------------------------

Uniform Arbitration Act of the State of Idaho (Sections 7-901, et.seq., Idaho
Code) as amended and as in effect on the date either party commences arbitration
proceedings.  Said Act shall control the substantive and procedural aspects of
the proceedings unless otherwise agreed in this lease.  Judicial review may be
had pursuant to said Act.




(a)

Proceedings shall be initiated by the complaining party serving upon the other
party a complaint, as would be done in court proceedings.  The allegations
regarding the circumstances giving rise to the issues to be arbitrated shall be
stated in detail and with particularity.  The party upon whom the complaint is
served shall answer or otherwise respond with a pleading just as is required by
the Idaho Rules of Civil Procedure for a court action.  Except, however, the
response shall be served upon the initiating party within 30 days from the date
of service of the complaint.




(b)

The parties shall agree upon an arbitrator, who shall be a retired State of
Idaho District Court judge (not a retired Magistrate) who is neutral, competent
and willing to serve and, if possible, who has experience in cases involving
mining and mining contracts.  Should the parties fail to reach agreement on
appointment of an arbitrator within 20 days from the date proceedings are
initiated, either party may apply to the court for appointment of an arbitrator
who meets the criteria set forth herein pursuant to the provisions of section
7-903 Idaho Code.




(c)

Prehearing discovery shall not be allowed except upon order of the arbitrator
for good cause shown, the parties being in agreement that the expense and time
associated with discovery should be minimized, and that this desire should,
however, be balanced against the need for each party to be able to effectively
present its case.




(d)

Each party to the arbitration proceedings shall bear one-half of the
arbitrator's fees and expenses, which shall be promptly paid by each party
monthly within 15 days from the submission by the arbitrator to the parties of
his reasonably detailed and itemized statement for services rendered, which
statement shall be submitted by the arbitrator at the end of each month.




(e)

Each party shall bear its own attorney's fees and costs of litigation for the
proceedings before the arbitrator.  This subparagraph (e) is not applicable to
court proceedings, in which event the parties recognize that applicable law
shall govern and the matter will be decided by the court.




ARTICLE 22.  RECORDATION OF SHORT FORM NOTICE.  Lessor agrees to execute, upon
request by Lessee, a short-form notice of this lease, which notice shall be for
purposes of recordation in the real property records of Idaho County, Idaho.




ARTICLE 23.  NOTICES. Any notices required or permitted to be given to the
Lessor hereunder shall be considered as delivered forty-eight (48) hours after
the same shall have been deposited in the United States mail, duly registered,
with postage thereon prepaid.  All notices given hereunder shall be addressed to
the respective addresses given below:








7




--------------------------------------------------------------------------------

If to Lessor,




[Intentionally Omitted]




and if to Lessee,




New Jersey Mining Company

[Intentionally Omitted]




Said addresses for receiving notices may be changed by either party upon two (2)
days previous notice to the other party.




ARTICLE 24.  INUREMENT. These presents shall inure to the benefit of and be
binding upon the respective heirs, executors, administrators, successors and
assigns of the parties hereto.




ARTICLE 25.  CONFIDENTIALITY  All information obtained or generated in
connection with the performance of this lease agreement by the Lessee shall be
the exclusive property of the Lessee.  The terms of this lease agreement and any
and all information obtained or generated in connection with the performance of
this lease agreement may not be disclosed to any third party or the public by
the Lessor without the express prior written consent of the Lessee, except that
prior written consent is not required if Lessor is required to disclose specific
information to a governmental agency as required by pertinent law or regulation.




ARTICLE 26.  CONSTRUCTION. Titles to the respective articles hereof shall not be
deemed a part of this lease but shall be regarded as having been used for
convenience only.




ARTICLE 27. CHOICE OF LAW.  The parties agree the laws and courts of the State
of Idaho shall be the venue and choice of law for resolution of any disputes
between the parties.




ARTICLE 29. OTHER TERMS. This agreement is the complete agreement between the
parties and no amendment of this agreement shall be deemed effective unless
agreed to by all the parties in writing. A waiver of one or more terms of this
agreement shall not constitute a waiver of any of the other terms of this
agreement.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 [Signature Page to Follow]





8




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
day and year first above written.




LESSOR




Green Future, LLC  







By: _/s/John Ryan




Name/Title: John Ryan, President of the

Managing Member










[NOTARY]




LESSEE




New Jersey Mining Company




By: __/s/John Ryan




Name/Title: John Swallow/President










[NOTARY]





9




--------------------------------------------------------------------------------

Exhibit A




To the Lease of Unpatented Mining Claims




The following described real estate, situated in the County of Idaho, State of
Idaho




The Red Elk Group of placer mining claims designated by the Surveyor General as
Mineral Survey No. 2197, consisting of the Red Elk No. 1 and Red Elk No. 2
Patented Mining Claims in the Elk City Mining District and embracing a portion
of Sections 32 and 33, Township 29 North, Range 8 East, Boise Meridian, Idaho
County, Idaho, more particularly described in Mineral Patent recorded June 22,
1909 in Book 1 of Mineral Patents at page 178, records of Idaho County, Idaho.




LESS that portion of the Red Elk No. 1 lying southerly from the South bank
ordinary high water line of the South Fork of the Clearwater River.




The Elk No. 1 Group, consisting of the Elk No. 1, Alberta No. 1, Alberta No. 2,
Alberta No. 4, Alberta No. 5, Alberta No. 6, Spotted Deer, Spotted Deer No. 2
and Spotted Deer No. 3, Spotted Deer No. 4 Lode mining claims, designated by the
Surveyor General as Mineral Survey No. 2198, embracing a portion of Sections 30,
31 and 32, Township 29 North, Range 8 East, Boise Meridian, Idaho County, Idaho,
in the Elk City Mining District, Idaho County, Idaho and more particularly
described in Mineral Patent recorded June 22,1909 in Book 1 of Mineral Patents
at page 183, records of Idaho County, Idaho.




The Wolverine Lode Mining Claim designated by the Surveyor General as Mineral
Survey No. 2770 embracing a portion of Section 32, Township 29 North, Range 8
East, Boise Meridian, in the Elk City Mining District and more particularly
described in Mineral Patent recorded November 15, 1939 in Book 3 of Mineral
Patents at page 3, records of Idaho County, Idaho.  LESS any portion of the
Wolverine Lode mining claim lying in the Spotted Deer Lode Claim in Mineral
Survey No. 2198.




LESS State Highway Right of Way.








10


